DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 18 October 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 4, 6, 7, 9-18 and 20-27 are pending for examination.
Claims 2, 3, 5, 8 and 19 are canceled.
Claims 1 and 18 are currently amended.
Claims 25-27 are new.
Specification and Drawings:
Amendments to the specification and drawings have not been submitted with the amendment filed 18 October 2022.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 1 August 2022, which has been placed of record and entered in the file.
Drawings
The replacement drawings were received on 1 August 2022.  These drawings are acceptable.
Claim Objections
Claims 18 and 20 are objected to because in claim 18, lines 3 and 4, the three occurrences of “housing” should be changed to --common housing-- for consistent terminology with the usage of “common housing” in lines 5 and 6.  Claim 20 is objected to as it depends from objected to claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett et al. (US 2015/0152660) (hereinafter Garrett).
Regarding claim 18, the  Garrett reference discloses a method for operating a line (single-line food processing room 240, the embodiment in fig. 3, paragraph [0084]) for processing and packaging food (paragraph [0010]) in a production hall (food processing facility 200) (note that the single-line food processing room 240 is equivalent to single-line food processing room 140, and see also claims 1 and 7), wherein, prior to the processing (by slicing machine 143) and packaging (by packaging machine 146), the food is inwardly transferred (by transfer conveyor 134) into a [common] housing (walls 208 of the room 240) of the line (single-line processing room 240), wherein the food is processed (143) and packaged (146) in an interior of the [common] housing (walls 208 of room 240), and wherein the food is outwardly transferred (by transfer conveyor 148) out of the [common] housing (walls 208 of the room 240) after the processing and packaging, wherein the line (room 240) has a cooling device (VAC and AC, figs. 5, 6 and 11, paragraph [0093]: “FIGS. 5 and 6 are top and side plan views of the ventilating and air conditioning (VAC) system for each of the plurality of single-line food processing rooms 140 and 240 described above”) for cooling the interior of the common housing (walls 208 of room 240), the line (240) has an operating unit (210, 220, 230, 250, paragraph [0084], fig. 3) outside of the common housing (walls 208 of room 240). 
Regarding claim 27, the Garrett reference discloses a line (single-line food processing room 240, the embodiment in fig. 3, paragraph [0084]) for processing and packaging food (paragraph [0010]) in a production hall (food processing facility 200), the line (single-line food processing room 240 is equivalent to single-line food processing room 140, and see also claims 1 and 7) comprising: 
at least one processing station (slicing machine 143) for processing the food; and 
at least one packaging station (packaging machine 146) for packaging the processed food (paragraph [0063]), 
wherein the processing station (143) and the packaging station (146) are housed in an interior of a common housing (walls 208 of the room 240) that is located in the production hall (food processing facility 200), 
wherein the line (single-line processing room 240) has a cooling device (VAC and AC, figs. 5, 6 and 11, paragraph [0093]: “FIGS. 5 and 6 are top and side plan views of the ventilating and air conditioning (VAC) system for each of the plurality of single-line food processing rooms 140 and 240 described above”) for cooling the interior of the common housing (walls 208 of room 240), the line (240) has an operating unit (210, 220, 230, 250, paragraph [0084], fig. 3) outside of the common housing (walls 208 of room 240). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9-11, 13, 14, 17, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US 2015/0152660) (hereinafter Garrett) in view of Wokurka et al. (WO 2008/037326) (hereinafter Wokurka).
Regarding claim 1, the Garrett reference discloses a line (single-line food processing room 240, the embodiment in fig. 3, paragraph [0084]) for processing and packaging food (paragraph [0010]) in a production hall (food processing facility 200), the line (single-line food processing room 240 is equivalent to single-line food processing room 140, and see also claims 1 and 7) comprising: 
at least one processing station (slicing machine 143) for processing the food; and 
at least one packaging station (packaging machine 146) for packaging the processed food (paragraph [0063]), 
wherein the processing station (143) and the packaging station (146) are housed in an interior of a common housing (walls 208 of the room 240) that is located in the production hall (food processing facility 200), 
wherein the line (single-line processing room 240) has a cooling device (VAC and AC, figs. 5, 6 and 11, paragraph [0093]: “FIGS. 5 and 6 are top and side plan views of the ventilating and air conditioning (VAC) system for each of the plurality of single-line food processing rooms 140 and 240 described above”) for cooling the interior of the common housing (walls 208 of room 240), the line (240) has an operating unit (210, 220, 230, 250, paragraph [0084], fig. 3) outside of the common housing (walls 208 of room 240). 
The Garrett reference meets all of applicant’s claimed subject matter but does not disclose wherein the line has a device for cleaning in place.  The Garrett reference does disclose daily cleaning of the single-line food processing room (240) (paragraph [0097] and [0098]).
The Wokurka reference discloses in a similar type of food processing and packaging line that it is old and well known in the relevant art to provide a line (fig. 1) for processing and packaging food (title) comprising: at least one processing station (3) for processing the food; and at least one packaging station (17) for packaging the processed food, wherein the processing station (3) and the packaging station (17) are housed in an interior of a common housing (1), and the food processing and packaging line includes a device for cleaning in place (page 3, second full paragraph).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett line by having incorporated a device for cleaning in place, as taught by Wokurka, in order to have the necessary equipment incorporated into the line to perform the required daily cleaning of the line.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Regarding claim 4, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line of claim 1,  but does not disclose wherein the interior is flooded with an inert gas.  
However, the Wokurka reference also discloses that it is old and well known in the relevant to have the interior of the line for processing and packaging flooded with an inert gas (page 7, second full paragraph).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett line by having had the interior of the line flooded with an inert gas, as taught by Wokurka, in order to prevent oxidation of the food being processed and packaged.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Regarding claim 9, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line as claimed in claim 1, wherein the line has an air-exchange device (Garrett: paragraphs [0097] and [0098], and Wokurka: page 2, third paragraph and paragraph bridging pages 2 and 3).
Regarding claim 10, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line as claimed in claim 1, wherein the processing station has a slicing device and/or a sorting device (Garrett: slicing machine 143, and Wokurka: slicing device 3).
Regarding claim 11, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line as claimed in claim 1.
The Garrett reference also discloses a supply device (Garrett: transfer conveyor 134) for supplying the food to the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above), wherein the supply device (Garrett: 134) is configured for conveying the food from an outside into the interior of the common housing (Garrett: walls 208 of room 240) to the processing station (Garrett: 142) while maintaining the housing of the processing station (Garrett: 143) and of the packaging station (Garrett: 146).
Regarding claim 13, the Garrett supply device (Garrett: transfer conveyor 134) for supplying the food to the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above) teaches the supply device as claimed in claim 11, and teaches wherein the supply device (Garrett: 134) is configured for automated conveying (the Garrett supplying device (134) is a conveying device which is automated, i.e. operated by automatic equipment).
Regarding claim 14, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line as claimed in claim 1.
The Garrett reference also discloses a receiving device (Garrett: transfer conveyor 148) for receiving the packaged food from the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above), wherein the receiving device (Garrett: 148) is configured for conveying the food from the interior of the housing (Garrett: walls 208 of room 240) to an outside while maintaining the housing (Garrett: walls 208 of room 240) of the processing station (Garrett: 143) and of the packaging station (Garrett: 146).
Regarding claim 17, the Garrett receiving device (Garrett: transfer conveyor 148) for receiving the packaged food from the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above) teaches the receiving device as claimed in claim 14, and teaches wherein the receiving device (Garrett: 148) is configured for automated conveying (the Garrett receiving device (148) is a conveying device which is automated, i.e. operated by automatic equipment).
Regarding claim 20, the Garrett reference discloses the method as claimed in claim 18, but does not disclose wherein the food is processed and packaged under a protective atmosphere.  
However, the Wokurka reference discloses that it is old and well known in the relevant art to perform the step of having the food processed and packaged under a protective atmosphere (page 7, second full paragraph).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett line by having had the interior of the line flooded with an inert gas so as to perform the step of having the food processed and packaged under a protective atmosphere, as taught by Wokurka, in order to prevent oxidation of the food being processed and packaged.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Regarding claim 26, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line as claimed in claim 1, wherein the cooling device (Garrett: figs. 5 and 6, paragraph [0094]) cools air and conducts the air by via a thermally insulated cooling line (Garrett: 630) into the interior of the common housing (Garrett: walls 208 of room 240) to cool the interior of the common housing (Garrett: walls 208 of room 240).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 1 above, and further in view of Robinson (US 3891779).
Regarding claim 6, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line of claim 1,  but does not expressly disclose that the common housing is at least partially transparent.  
However, the Robinson reference discloses that it is old and well known in the relevant art to provide a housing (shroud 18 enclosing filling zone 16 of filling machine 15) and the housing (18) is at least partially transparent (col. 2, lines 12-15).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Garrett line by having incorporated that the common housing is at least partially transparent, as suggested by Robinson, in order to allow an operator to see into the interior of the common housing for whatever reason desired.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Claims 7, 12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 1, 11 and 14 above, and further in view of Day, Jr. (US 2015/0230492) (hereinafter Day).
Regarding claim 7, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line of claim 1,  but does not disclose wherein the line has an airlock for an inward and/or outward transfer of the food.  
However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging food which includes an airlock (40a, 40b) (see fig. 3 and paragraphs [0022]-[0026]) for an inward and/or outward transfer of the food.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Garrett line by having substituted an airlock for an inward and/or outward transfer of the food, as taught by Day, for the configured opening in the Garrett line, in order to promote the avoidance of the ingress of germs, etc. into the common housing.  In this instance, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 12, the Garrett supply device (Garrett: 134) for supplying the food to the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above) teaches the supply device as claimed in claim 11, but does not disclose wherein the supply device has an airlock.  
However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging food which includes a supply device in the form of an airlock (40a) (see fig. 3 and paragraph [0022]) for an inward transfer of food to an isolation chamber (30) for processing and packaging of the food.   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett supply device by having had the supply device have an airlock, as taught by Day, in order to promote the avoidance of the ingress of germs, etc. into the common housing.  In this instance, one of ordinary skill in the art could have incorporated or substituted one known element for another, and the results of the incorporation or substitution would have been predictable.
Regarding claim 15, the Garrett receiving device (Garrett: transfer conveyor 148) for receiving the packaged food from the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above), teaches the receiving device as claimed in claim 14, but does not disclose wherein the receiving device has an airlock.  
However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging food which includes a receiving device in the form of an airlock (40b) (see fig. 3 and paragraph [0026]) for an outward transfer of the packaged food from an isolation chamber (30) for processing and packaging of the food.   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett supply device by having had the receiving device have an airlock, as taught by Day, in order to promote the avoidance of the ingress of germs, etc. into the common housing.  In this instance, one of ordinary skill in the art could have incorporated or substituted one known element for another, and the results of the incorporation or substitution would have been predictable.
Regarding claim 21, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line of claim 1,  but does not expressly disclose wherein the housing comprises a frame, the housing is at least partially transparent, and the interior of the housing is closed off in a gas-tight manner from the interior of the production hall.
The Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging food which includes a housing (isolation chamber (30)) which includes a frame (fig. 3), the housing (30) is at least partially transparent (glove boxes 31, see fig. 3), and that the interior of the housing (30) is closed off in a gas-tight manner (by the use of air tight doors of the airlocks 40a, 40b) from the interior of the area in which the housing (30) is located.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Garrett line for processing and packaging food in a production hall by having had the housing comprises a frame, the housing is at least partially transparent, and the interior of the housing is closed off in a gas-tight manner from the interior of the production hall, as suggested by Day, in order to allow for the environment of the housing in which the processing and packaging of the food takes place to be within a closed, air-tight chamber, and which permits viewing through the partially transparent housing to afford an operator to view the processing and packaging of the food.  In this instance, one of ordinary skill in the art could have incorporated or substituted one known element for another, and the results of the incorporation or substitution would have been predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 14 above, and further in view of Creed et al. (US 4646629) (hereinafter Creed).
Regarding claim 16, the Garrett receiving device (Garrett: transfer conveyor 148) for receiving the packaged food from the line as claimed in claim 1 (the line of claim 1 is taught by the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above), teaches the receiving device as claimed in claim 14, but does not disclose wherein the receiving device is configured for conveying a trolley.  
However, the Creed reference discloses that it is old and well known in the relevant art to provide a receiving device (an outlet airlock 22 from the processing housing 18) which is configured for conveying a trolley (cars 38 which are used to carry packages out of the housing 18 through the outlet airlock 22).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett receiving device by having had the receiving device configured for conveying a trolley, as suggested by Creed, in order to allow for the transport of multiple packages out of the common housing.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Winzinger (DE 102011056293).
Regarding claim 25, the Garrett line for processing and packaging food in a production hall, as modified by Wokurka above, teaches the line as claimed in claim 1, but does not disclose wherein the line has a UV radiator for irradiating the interior of the common housing. 
The Winzinger reference discloses that it is old and well known in the relevant art to provide a clean-room sterilization device in which “the device has a sterilization device for sterilizing the clean room. This may be, for example, a sterilization device, which acts on the clean room with a flowable sterilization medium. However, it would also be possible that it is a sterilization device, which acts on the clean room or walls of the clean room with ozone or radiation, for example, electron radiation, gamma radiation or UV radiation.” (see bottom of page 3 of the English language translation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Garrett line by having incorporated a UV radiator for irradiating the interior of the common housing, as suggested by Winzinger, in order to sterilize the interior of the common housing and kill germs therein.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hartford, Jr. et al. (US ‘605) teaches a livestock processing plant (10) which includes a packaging area (18) within a controlled atmosphere.
Choi (KR ‘021) teaches a food (cow) processing plant (1000) including a processing work station (400) and a packaging area (500) each cooled by an air conditioning system.
Jung (KR ‘997) teaches a food processing device including a second packaging apparatus (90) which includes a subdividing device for cutting meat and then packaging the meat.
Tomosue (JP ‘775) teaches a food processing device including sort and packaging of food (eggs) within a common housing (1).  The housing has a transparent wall, the housing interior is cooled by an air-conditioning unit, and a cleaning-in-place device (15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        27 October 2022